Mr. Justice Figueras,
after stating the foregoing facts, delivered the opinion of the court.
We accept the findings of fact and the conclusions of law contained in the judgment appealed from, with the exception of the last conclusion of law.
The defendant has not appealed from the judgment of the *449District Court of Mayagüez, in so far as the same provides that there shall he no special imposition of costs, nor has he joined in the appeal, on this point, taken by one of the defendants, for which reason, in accordance with law, the decision of the court below upon that point should be sustained.
In view of the authorities cited in the judgment appealed from, and articles 358 and 371 of the Law of Civil Procedure, we adjudge that we should affirm and do affirm the judgment rendered by the District Court of Mayagüez on December 24, 1901, sustaining the complaint in the action of unlawful detainer filed by Juan E. Eivera, as well as the other findings; of the court below in this case, and the costs of the appeal' are hereby taxed against the appellant, Miguel Eivera. The-record herein is ordered to be returned to the court below,, together with the proper certificate.
Chief Justice Quiñones and Justices Hernández, Sulz-bacher and MacLeary concurred.